Case 1:19-cr-20813-MGC Document 1 Entered on FLSD Docket 11/20/2019 Page 1 of 9




                          UN ITED STA TES D ISTRIC T C O U RT
                          SO U TH ER N DISTRIC T O F FLO R IDA

                            No. $:A '&3902-qec-tz.
                                                 -

    U N ITED STATES O F A M ER ICA

    V S.


    ERIC IG T ECO M     LO N G ,

                          Defendant.
                                             /

                               C RIM IN AL C O V ER SH EET


           Did this m atter originate from a m atter pending in the Central Region of the
           United States Attorney's Office prior to August 9,2013 (M ag.Judge Alicia
           Valle)? Yes X No
           Did this m atter originate from a m atter pending in the N orthern Region of the
           United States Attorney'sOffice priorto August8,2014 (M ag.Judge Shaniek
           M aynard)? Yes X No

                                       Respectfully subm itted,

                                       A RIAN A FAJA RD O O RSHA N
                                       UN ITED S      S TTORN EY

                                                                  /
                                       Alejandra . öpez
                                       Florida BarN o.371 2
                                       AssistantUnited StatesAttonzey
                                       Southelm DistrictofFlorida
                                       99 N E 4th Street
                                       M iam i,Florida 33132
                                       Tel:(305)961-9241
                                       Email:Alejandra.lvopez@ usdoj.gov
  Case 1:19-cr-20813-MGC Document 1 Entered on FLSD Docket 11/20/2019 Page 2 of 9


AO 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                        forthe
                                           Southern DistrictofFlorida

               United StatesofAmerica                     )
                            V.                            )                            .

                                                          )                  jo-z%o?- Vee.
                                                                 caseNo.tlshwy           -e
                                                                                          ,+-*
               ERICKA TECO RA LO NG ,                                        k
                                                          )
                                                          )
                                                          )

                                            CRIM INAL COM PLAINT

         1,thecomplainantin thiscase,statethatthe following istrueto the bestofmy knowledge and belief.
Onoraboutthedatets)of september30,2019throughNovember1z,2019 inthecountyof                      Miami-Dade                  inthe
   Southern    Districtof         Florida           ,thedefendantts)violated:
           CodeSection                                            OffenseDescription
18U.S.C.jj1951(a)and2                   HobbsActRobbery;and
18U.S.C.jj924(c)(1)(A)(ii)and2          BrandishingaFirearm inFurtheranceofaCrime ofViol
                                                                                       ence.




         Thiscriminalcomplaintisbased on these facts'
                                                    .
See attached affidavi
                    t.




         W Continuedontheattachedsheet.                                     z'                                     e
                                                                     - .-
                                                                        -                              zd
                                                                            7
                                                                        .
                                                                                 ,   >>           / X                  ,
                                                                                      Com     fntzn/'
                                                                                                    ssi
                                                                                                      gnature

                                                                             Elio G       ' FBIT            Force Officer
                                                                                      Prin d na e nd title

Swol'
    nto beforeme and signed inmy presence.
                                                                                                    J'
                                                                                                   ?

rlate,
         f(.t)k:)
                -ltsl                                                                      J dge'
                                                                                                ssi
                                                                                                  gnature
                                                                                                               '
                                                                                                              s.



                                                                                       ?
                                                                                      /
City and state'
              .                                                  Jac ueline Bec a,Uni
                                                                                    ted States M agistrate Judge
                                                                                          rinttdnameand title
Case 1:19-cr-20813-MGC Document 1 Entered on FLSD Docket 11/20/2019 Page 3 of 9



                AFFID A VIT IN SU PPO R T O F A C RIM IN AL C O M PL AINT

        1,Elio Garcia,aTask Force Officer(1$TFO'')with the FederalBureau ofInvestigation
 ($TB1''),beingduly sworn,deposeandstatethefollowing:
                     INTR O D U CTIO N A N D A G EN T BA CK G R O U ND

               Iam a deted ive em ployed by the M iam i-D ade Police D epartm ent,and am currently

 a TFO w ith theFBI. Ihave been a police officerw ith theM inm i-D adePolice D epartm entforover

 25yearsandassigned totheViolentCrimesTask Forceforthepastsix m onths.M y dutiesinclude

 theinvestigation ofavarietyoffederaloffenses,includingHobbsActrobberies,kidnappings,bank

 robberies,and otheroffenses.1am ,therefore,an investigative orlaw enforcementofficerofthe

 UnitedStateswithinthemeaningofTitle18,UnitedStatesCode,Section2510(7).Iam,therefore,
 em pow ered to conductinvestigationsof,and m ake arrests for,violationsofTitle 18 ofthe U nited

 StatesCode.

        2.     ThisAftidavitissubmittedin supportofacrim inalcomplaintagainstEriekaTecora

 Long(CûLONG'').As1explainbelow,Irespectfullysubmitthereisprobablecausetobelievethat,
 on oraboutSeptem ber30,2019,LON G did knowingly and unlawfully obstruct,delay,and affect

 com m erce and the m ovem entofarticlesand com m odities in com m erce by m eans ofrobbery,that

 is,the defendant did take U nited States currency from persons and in the presence of persons

 em ployed by Publix Supennarket,located at 9510 SW 160th Street,M iam i,Florida,a business

 and com pany operating in interstate and foreign com m erce,againstthe w illofthose persons,by

 meansofactualandthreatenedforce,violence,andfearofinjurytothosepersons,inviolationof
 Title18,United StatesCode,Sections1951(a)and 2,anddidknowinglypossessandbrandisha
 firearm in furtherance of said H obbs A ct robbery,in violation of Title 18,United States Code,

 Sections924(c)(1)(A)(ii)and2.
Case 1:19-cr-20813-MGC Document 1 Entered on FLSD Docket 11/20/2019 Page 4 of 9



               Furthennore,on oraboutO ctober 11,2019,LON G did knowingly and unlaw fully

 obstnzct,delay,and affectcom m erce and the m ovem entofarticlesand com m odities in com m erce

 by m eans ofrobbery,thatis,the defendantdid take U nited States currency from persons and in

 the presence of persons em ployed by Publix Superm arket,located at 13735 SW 152th Street,

 M iami,Florida;abusinessand company operating in interstateand foreign commerce,againstthe

 willofthosepersons,bymeansofactualandthreatenedforce,violence,andfearofinjurytothose
 persons,inviolationofTitle 18,United StatesCode,Sections1951(a)and2.
        4.     A dditionally,on oraboutO ctober 20,2019,LON G did know ingly and unlawfully

 obstruct,delay,and affectcom m erce and the m ovem entofarticles and com m oditiesin com m erce

 by m eans ofrobbery,that is,the defendant did take U nited States currency from persons and in

 the presence of persons em ployed by Publix Superm arket, located at 11750 SW 104th Street,

 M iam i,Florida,abusinessand companyoperating in interstateand foreign comm erce,againstthe

 willofthosepersons,bymeansofactualandthreatenedforce,violence,andfearofinjurytothose
 persons,inviolationofTitle18,UnitedStatesCode,Sections1951(a)and2.
               Furthennore, on or about N ovem ber          2019, LON G did know ingly and

 unlawfully obstruct,delay,and affectcomm erceandthemovem entofarticlesand comm oditiesin

 com m erce by m eansofrobbery,thatis,thedefendantdid takeU nited Statescurrency from persons

 and in the presence of persons em ployed by Publix Superm arket,located at 9041 SW 107th

 A venue,M iam i,Florida,a business and com pany operating in interstate and foreign com m erce,

 againstthe willof those persons,by m eans ofactualand threatened force,violence,and fearof

 injurytothosepersons,in violation ofTitle18,United StatesCode,Sections1951(a)and 2,and
 did know ingly possess and brandish a fireanu in furtherance of said H obbs Act robbery, in

 violationofTitle 18,United StatesCode,Sections924(c)(1)(A)(ii)and2.



                                               2
Case 1:19-cr-20813-MGC Document 1 Entered on FLSD Docket 11/20/2019 Page 5 of 9



                  The statem entscontained in theAftidavitarebased onm y personalknowledge,as

 wellasinfonnation relayed to m eby otherlaw enforcem entofficialsin thisinvestigation. Since

 thisAffidavitisbeing submittedforthelim itedpurposeofestablishing probablecause,itdoesnot

 contain a1lofthe inform ation known to me and other1aw enforcementofficersinvolved in this

 investigation.

                                      PRO BA BLE CA U SE

                  Since on or about Septem ber 30,2019,law enforcem ent has been conducting an

 investigation into a string ofH obbsA ctrobberies in M iam i-D ade Cotmty.

                                   Publix:Septem ber 30.2019

                  On oraboutSeptem ber30,2019,atapproxim ately 9:26 p.m .,an unknow n fem ale

 (ltsubject15')entered a Publix Supermarket,located at9510 SW 160th Street,M iami,Florida.
 Publix Superm arkets are a m ulti-state chain of superm arkets dealing in com m erce across state

 lines.Subject1thenapproachedacashier(ûtvictim 1'').Subject1showedVictim 1thescreenof
 an o1d Sam sung cellulartelephone,which revealed a textm essage stating,ûl-l-his isa Robbery,put

 everything in thebag,1haveagun,don'tcallthem anager,don'tcallthecops,hurry up.''In fear

 oftheirlife,Victim 1gaveSubject1al1ofthemoney in theregisterdrawer,totaling$1,460.00.
 Subject1thenexitedthePublix andleftthearea.
                                    Publix:O ctober 11.2019

        9.        O n or about October 11,2019,at approxim ately 7:18 p.m .,an unknow n fem ale

 Cksubject1'5)entered aPublix Supennarket,located at13735 SW 152th Street,M iami,Florida.
 Subject1approachedacashierCsvictim 2'').Subject1washoldingacellulartelephoneandplaced
 thecellulartelephoneon top ofthe counter.V ictim 2 w asthen ableto seea textm essage displayed

 on the cellular telephone, w hich stated, Sû-fhis is a robbery, 1 have a gun, you have 60 sec
Case 1:19-cr-20813-MGC Document 1 Entered on FLSD Docket 11/20/2019 Page 6 of 9




 gsecondsq.''Victim 2,infearfortheirlife,gaveSubject1allofthemoneyintheregisterdrawer.
 Subject1thendemandedthemoneyfrom anothernearbyregister.Victim 2,infearfortheirlife,
 gaveSubject1a11ofthemoneyinthesecondregister'sdrawer.Intotal,Victim 2gaveSubject1
 atotalof$4,498.68.Subject1thenexitedthePublixandleftthearea.
                                   Publix:O ctober20.2019

        10.    On or about October 20,2019,atapproxim ately 12:32 p.m .,an unknow n fem ale

 (tûsubject1') entered aPublix Supermarket,located at11750 SW 104th Street,M iami,Florida.
 Subject1thenapproached acashier(dûvictim 3'5).Subject1statedtoVictim 3thatshehad agun
 and dem anded thatV ictim 3 place a1lofthe m oney from his/herregisterin a plastic bag. V ictim

 3,infearfortheirlife,gaveSubject1a1lofthemoneyin theregisterdrawer,totaling$2,000.00.
 Subject1then exitedthePublix.PublixvideosurveillancerevealedthatSubject1lefttheareaof
 thePublixin asilver-coloredsedan (the1$Sedan''),bearingFloridatagnumber5735J8.
                           M obilG as Station: N ovem ber 17.2019

               On oraboutN ovem ber 17,2019,atapproxim ately 6:30 p.m .,an unknow n fem ale

 (sûsubject1'')enteredaM obilGasstation,locatedat24791KromeAvenue,M iami,Florida.M obil
 Gasisamulti-nationalcompanydealingininterstateandforeigncommerce.Subject1approached
 two employees (Cûvictim 6''and Sûvictim 7'') and brandished a fireal'
                                                                     m . Subject 1,while
 brandishing the tireann,dem andedthe money from the station'sregisterand safe. Victim 7 told

 Subject1thattheydidnothavethekeyandwereunableto giveherthemoney.Subject1then
 exitedthegasstationandfledindarkblueNissanFrontier(theûûFrontier''),wheretwoindividuals
 inthevehiclewerewaitingforSubject1.TheMobilGasstation'svideosurveillancerevealedthat
 the Frontierbore Florida tag num berK CLX 82.
Case 1:19-cr-20813-MGC Document 1 Entered on FLSD Docket 11/20/2019 Page 7 of 9



                                  Publix:N ovem ber 17.2019

               On or aboutN ovem ber 17,2019,at approxim ately 8:47 p.m .,an unknown fem ale

 (ûtsubject1'3 entered aPublix Supermarket,located at9041SW 107th Avenue,M iami,Florida.
 Subject1approachedanemployeeworkingatthecustomerservicecounter(ûkvictim 8'').Subject
 1 show ed the Vidim 8 a textm essage on acellulartelephonew hich stated,ûk-l-hisisa robbery,give

 meal1yourmoney,1havea gun.''Subject1then brandished a firearm and said,kû-l-hisisnota
 joke.''Victim 8,in fearfortheirlife,gave Subject1 allthe money in a cash register,totaling
 $1,300.00.Subject1thenexitedthePublixandfledintheFrontier.
                                     Further lnvestiaation

               On or about October 24,2019,law enforcem entexecuted a search w arrant in an

 unrelated case ata hom e located at26540 SW 138th Court,M iam i,Florida.W hile executing the

 search w arrant,1aw enforcem entlocated the Sedan,w hich w asused in the O ctober20,20l9 Publix

 robbery.

        14.    A fterlocating the Sedan,1aw enforcem ent,oraboutN ovem ber 18,2019,conducted

 surveillanceinthesameareaoftheOctober24,2019 search warrant.Duringthesurveillance,law

 enforcem ent observed the Frontier a few houses aw ay from the location w here the O ctober 24,

 2019 search w arrant was executed. A shorttim e later,1aw enforcem ent observed an unknow n

 fem ale enterthe Frontierand drive aw ay.Law enforcem entconducted a traffic stop ofthe Frontier

 andmadecontactwiththedriver(theCtDriver'').TheDriverindicatedthat,onoraboutNovember
 17,2019,he/she had rented the Frontierfora few hoursto LON G and A ssociate 1.Recordschecks

 revealed the identity ofLON G and A ssociate l.

               Further records checks revealed that LON G had been outfitled w ith an ankle

 m onitordue to a priorstate crim inalcharge.Law enforcem enthasreview ed partialankle m onitor
Case 1:19-cr-20813-MGC Document 1 Entered on FLSD Docket 11/20/2019 Page 8 of 9



 location records,which revealed thatLONG 'Sanklem onitorwasin thevicinity oftheSeptember

 30,2019,O ctober 11,2019,and October 20, 2019 Publix robberies at the tim e the robberies

 occurred. The partial location records for LON G 'S ankle m onitor further revealed the ankle

 m onitor w as in the vieinity of the N ovem ber 17,2019 Publix robbery at the tim e the robbery

 occurred.Additionalanklemonitorloeation reeordshavebeen requested and arepending reeeipt

 by yourA ffiant.

        16.    Law enforcementthen showed a photo line-up containing LONG'Sphotograph to

 Victims2 and 3. Victim 2positivelyidentified LONG asSubject1,who committedtheHobbs
 ActrobberyonoraboutOctober11,2019.Victim 3positivelyidentifiedLONG asSubject1,who
 com m itted the HobbsA ctrobbery on oraboutOctober20,2019.

               On oraboutN ovem ber 19,2019,1aw enforcem entarrested LON G atherresidence.

 A fter being read her M iranda rights, LON G w aived her rights and agreed to speak to law

 enforcem ent. ln her statem ent,LON G adm itted she w asthe one w ho com m itted the Septem ber

 30,2019,
        .October l1,2019*
                        ,O ctober 20,2019.
                                         ,and N ovem ber 17,2019 Publix robberies and the

 N ovem ber 17, 20l9 attem pted M obil G as station robbery w ith the help of others. LO N G

 furthennore adm itted that, during the N ovem ber 17, 2019 Publix robbery, she possessed and

 brandished afirearm in furtheranceoftherobbery.




                     LTHIS SECTION W TENTIONALLY LEFT BLANKJ




                                               6
Case 1:19-cr-20813-MGC Document 1 Entered on FLSD Docket 11/20/2019 Page 9 of 9



        18.    Based on the foregoing,Irespectfully subm itthatthere isprobable causeto believe

 that, on or about Septem ber 30, 2019, O ctober 11,2019, and O ctober 20, 2019, LON G did

 knowingly and unlaw fully com m itH obbs Actrobberies,in violation of Title 18,United States

 Code,Sedions 1951(a)and 2,andthat,on oraboutNovember17,2019,LONG didknowingly
 and unlaw fully com m itHobbs A ctrobbery,in violation ofTitle 18,U nited States Code,Sections

 1951(a)and2,anddidknowinglypossessandbrandishatirearm infurtheranceofsaidHobbsAct
 robbery,inviolationofTitle 18,United StatesCode,Sections924(c)(1)(A)(ii)and2.Additional
 m attersare underinvestigation.

        FU RTH ER Y O UR AFFIAN T SAY ETH N A U G H T .




                                              ElioGarcia.TaskforceOfficer
                                              FederalBureau ofInvestigation


 Sw o t a sub lbed befo m e on
 this    d ofN Ov     e 2019.

                          .#



 H ON OR AB                 INE B ECERM
 UN ITED STA T       M A G ISTRA TE JU DG E
                 /
